DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 13 include a “missing virtual library tooth” which is between the pair of the two virtual library teeth and that this missing tooth is resized. However, parent claim 1 directs that the first and second teeth are packed to each other (i.e. kept the same distance from another) and that also the missing virtual tooth is packed to the first and second. These features are in conflict.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manai (US 2012/0072177) in view of Grove (US 2014/0172375) and Steingart (US 2012/0179281).
Regarding claim 1, 2, 4, 21 and 22, Mainai discloses a computer-implemented method of designing a dental restoration at a display, the method comprising: displaying a plurality of virtual library teeth in a library arch form (see paragraph 0061, Figures 12-14), the library arch form comprising a pair of two virtual library teeth (1270 or 1272 and 1271) packing to each other; and in response to a parametric change of one of the two virtual library teeth, changing at least one parameter of the other virtual library tooth to keep packing to the changed virtual library tooth (see paragraph 0061, “scaling, translating, rotating”) anchoring a third virtual library tooth to a fixed status (see paragraph 0068).
Manai teaches appears to teach that the model teeth are maintained at contact (e.g. packing distance of zero), but fails to teach that this distance (limit distance of packing) is pre-defined by one selected from the group consisting of a dental restoration design program user and a dental restoration design program administrator.
However, it was known at the time of filing to maintain an appropriate interproximal spacing within a certain tolerance and to have a user input the desired spacing into a modeling program (see Grove paragraph 0081 and Steingart paragraph 0130).
Therefore, it would have been obvious to those having ordinary skill at the time of filing to determine a desired packing distance (interproximal spacing) for the teeth model of Manai and to input this packing tolerance into the model of Manai in order to maintain an ideal packing distance (e.g. for flossing, to avoid crowding, aesthetics, etc).
Regarding claim 3, Mainai discloses the method of claim 2, wherein the contact distance is measured by the closest point to point distance between the pair of virtual library teeth (see Grove, paragraph 0033).
Regarding claims 5 and 6, Mainai as modified above  discloses the computer-implemented method of designing a dental restoration at a display (see rejection of claims 1-4 above), the method comprising: displaying a plurality of virtual library teeth in a library arch form, the library arch form comprising a pair of two virtual library teeth packing to each other; and in response to a parametric change of one (1270/1470 for example) of the two virtual library teeth, changing at least one parameter of the other (1271/1471, see paragraph 0061, 0068) virtual library tooth to keep packing to the changed virtual library tooth; wherein a limit distance of packing is pre-defined by one selected from the group consisting of a dental restoration design program user (see rejections above).
wherein a third virtual library tooth (1472) packs to a first virtual library tooth (1471) in the pair of virtual library teeth, wherein the pair of virtual library teeth including a second virtual library tooth also packing to the first virtual library tooth, and the method further comprising: anchoring the third virtual library tooth to a fixed status (see paragraph 0068); and in response to a parametric change of the second virtual library tooth (see paragraph 0068, “scaling, translating, rotating” 1470), resizing the first virtual library tooth (1471 is made bigger/smaller see paragraph 0061) to keep packing to the second virtual library tooth, wherein the first virtual library tooth also keeps packing to the third virtual library tooth (in view of Grove and Steingart, Figure 14B and paragraph 0068).
Regarding claims 7 and 8, Mainai as modified above  discloses the computer-implemented method of designing a dental restoration at a display (see rejection of claims 1-4 above), the method comprising: displaying a plurality of virtual library teeth in a library arch form, the library arch form comprising a pair of two virtual library teeth packing to each other; and in response to a parametric change of one of the two virtual library teeth, changing at least one parameter of the other virtual library tooth to keep packing to the changed virtual library tooth; wherein a limit distance of packing is pre-defined by one selected from the group consisting of a dental restoration design program user and a dental restoration design program administrator (see rejections above), wherein a third virtual library tooth packs (1472 for example) to a first virtual library tooth (1471) in the pair of virtual library teeth, wherein the pair of virtual library teeth including a second virtual library tooth (1470) also packing to the first virtual library tooth, and the method further comprising: anchoring the third virtual library tooth to a fixed status (see paragraph 0068); and in response to a parametric change of the first virtual library tooth (scaled, translated, rotated), moving the second virtual library tooth in position to keep packing to the first virtual library tooth (see paragraph 0071, the second tooth may be “translated” to close the gap), wherein the first virtual library tooth also keeps packing to the third virtual library tooth (in view of Grove and Steingart, Figure 14B and paragraph 0068).

Claims 10-12 recite similar featurs as claims 1-8 above with the addition of a fourth library tooth not taught by Manai.  The properties of the claimed fourth tooth mirror that of the claimed third tooth which is taught by Manai and therefore this is a mere duplication of parts/steps which would have been obvious to one of ordinary skill in order to provide a four tooth prosthesis.
Inasmuch as understood, claims 13-14 recite substantially the same features as above but apparently with a "missing tooth" or gap introduced to the arch as an element instead of the third virtual tooth.  While Manai is silent with respect to such a "missing virtual tooth," Manai teaches (see paragraph 0071) that the gap between the pair of teeth can be set.  Therefore, it would have been obvious to one of ordinary skill in the art to include a "missing tooth" as a virtual tooth (i.e. large gap) as a design choice (e.g. allow healing of neighboring or opposing teeth, gum, etc.).
Inasmuch as understood, claims 15-18 recite similar features as claims 5-8 and are rejected on the same basis.
Claims 19 and 20 recite substantially the same subject matter as above with the addition of a processor and with instructions for executing the method (see paragraph 0082).

Response to Arguments
Applicant's arguments regarding the 112 rejection have been fully considered but they are not persuasive.  As recited in claim 13, the two virtual library teeth are required to pack to each other and also the missing tooth between them is to be resized. Therefore the two library teeth cannot pack to each other if the gap between them is resized.
Applicant’s own definition of the “packing” (see paragraph 0035) “when an object (e.g., a crown, a tooth in a bridge, a tooth for implant, partial denture, etc.) is pushed into a neighboring object, the neighboring object performs collision”.  If there is another object between the two virtual library teeth and the two teeth now are required to pack to this missing tooth which is subject to size change then the two virtual library teeth can no longer pack to one another as required by the claim.
Applicant only points to another limitation of the claim and does not explain how there is no conflict in these limitations.
Applicant’s analysis of the prior art rejection is piecemeal and fails to actually address the rationale provided by the Examiner in the rejection and the teachings of primary art Manai.  As noted in the rejection, Manai does teach a packing distance (e.g. the teeth pack in contact—zero).  The difference between Manai and the claimed invention is that Manai fails to teach the setting of this packing distance by a design program user or administrator.
Applicant seems to attack the iterative method of Steingart (see page 11 of remarks).  The scope of the claim is simply that there is a defined packing distance of adjacent teeth (virtual). Here, Steingart is relied on as evidence as to what was known in the art at the time of Applicant’s invention.
Applicant seems also to argue (see page 12) that Manai teaches away from the combination/modification because Manai teaches “contact” and the other references teach spacing.  This is also not persuasive.  A teaching away has to be an express motivation against the combination/modification.  Every modification is inherently different than the original teachings, but there is nothing Applicant has presented that would dis-motivate one of ordinary skill to provide a tolerance of spacing as taught by the secondary references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 

/Richard Elms/Supervisory Patent Examiner, Art Unit 2824                                                                                                                                                                                                                                                                                                                                                                                                       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS KING/Primary Examiner, Art Unit 2824